Citation Nr: 1535358	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and D.R. (observer)


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

These issues were previously remanded in December 2012 for a personal hearing before a Veterans Law Judge.  In April 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference technology.  A transcript of this hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay in issuing the Veteran a final decision, however, the issues on appeal must be remanded primarily to obtain additional medical opinions as to whether the Veteran's current disabilities on appeal are related to his active duty, or have been aggravated by his service-connected PTSD, as the current opinions of record contain inadequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

The Veteran underwent a VA audiological examination in March 2009 where he was diagnosed with bilateral sensorineural hearing loss.  The audiologist provided a negative nexus opinion based on the fact that the Veteran's entrance and separation audiometric examinations did not demonstrate a decrease in hearing.  The Board notes that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as she solely relied on the absence of any decreased hearing acuity in service and at separation from service.

The Veteran's private physician who evaluated him in May 2012 submitted a nexus opinion in August 2013, stating that "[t]he hearing loss is probably due to intense military related noise exposure."  Without any other rationale or supporting data, the physician's use of "probably" renders his opinion speculative and of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The medical opinion obtained in November 2009 concerning hypertension is likewise inadequate.  That examiner concluded that the Veteran's hypertension was not caused by or a result of military service or PTSD and stated that the Veteran has significant risk factors of positive family history and obesity.  However, the examiner did not address whether the hypertension was aggravated by the service-connected PTSD and the rationale offered for direct service connection was scant.  This examiner also did not have an opportunity to consider the October 2010 note from Dr. M.T. indicating that the Veteran has PTSD with associated sleep disorder and apnea which is contributing to his high blood pressure.

The Veteran underwent a VA examination for his sleep apnea in August 2010.  The medical opinion obtained from that examiner was also scant, simply stating that the Veteran's current sleep apnea is not caused or aggravated by his PTSD.  The rationale as stated was "review of medical literature."  No specific sources or medical principles were cited or articulated.  

As any opinion, to be adequate, "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," the Board finds that a new examination and medical opinion for each of the three issues on appeal is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an audiologist for his hearing loss disability.  The examiner is to review the claims file take a full and complete history of the Veteran's hearing loss, and must consider the Veteran's reports of his symptomatology.

The examiner is to opine whether :  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability began during service, is due to an event or injury during service, to include acoustic trauma sustained in service, or is otherwise etiologically related to active duty?  Exposure to hazardous noise or acoustic trauma in this case has been established as the in-service injury.  The examiner should consider the August 2013 opinion letter from Dr. M.A.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

2.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the etiology of his sleep apnea.  The examiner is to review the claims file take a full and complete history of the Veteran's sleep apnea, and must consider the Veteran's reports of his symptomatology.

The examiner is to opine whether :  (i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is due to an event or injury during service or is otherwise etiologically related to active duty?  (ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is a) caused or 
b) aggravated (permanently worsened beyond the natural course) by his service-connected PTSD?  The examiner should consider the October 2010 note from Dr. M.T. (neurologist) stating that the Veteran has PTSD with associated sleep disorder and apnea which is contributing to his high blood pressure.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

3.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the etiology of his hypertension.  The examiner is to review the claims file take a full and complete history of the Veteran's hypertension, and must consider the Veteran's reports of his symptomatology.

The examiner is to opine whether:  (i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is due to an event or injury during service or is otherwise etiologically related to active duty? (ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was a) caused or b) aggravated (permanently worsened beyond the natural course) by his service-connected PTSD?  The examiner should consider the October 2010 note from Dr. M.T. (neurologist) stating that the Veteran has PTSD with associated sleep disorder and apnea which is contributing to his high blood pressure.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

4.  After the development requested has been completed, the AOJ should review the VA examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.

5.  Thereafter, readjudicate the three service connection issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

